Citation Nr: 0842135	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, to include the issue of whether a 
reduction in the disability rating from 20 percent to 0 
percent, effective September 1, 2007, was proper.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The veteran had active service from March 1962 to March 1966.

These matters come to the Board of Veterans' Appeals (Board) 
following August 2006 and May 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The August 2006 rating decision denied 
the veteran's claim for service connection for Meniere's 
syndrome, and the May 2007 rating decision reduced a 20 
percent rating for bilateral hearing loss to a noncompensable 
evaluation, effective September 1, 2007.  

The issue of service connection for Meniere's syndrome 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its duties 
to notify and assist the veteran by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision. 

2.  A 20 percent rating for bilateral hearing loss was in 
effect from May 24, 2002 until September 1, 2007.  

3.  The RO's May 2007 RO rating decision, which reduced the 
veteran's rating for bilateral hearing loss from 20 percent 
to 0 percent, effective September 1, 2007, did not consider 
required regulatory provisions and denied the veteran due 
process. 

4.  The veteran refused to comply with instructions during a 
July 2006 VA audiological examination and test results from 
an August 2007 audiological examination were unreliable 
despite numerous attempt to instruct the veteran on how to 
perform the testing.  

CONCLUSIONS OF LAW

1.  The RO's May 2007 RO rating decision, which reduced the 
veteran's rating for his bilateral hearing loss from 20 
percent to 0 percent, is void ab initio, and the criteria for 
restoration of the 20 percent rating for this condition are 
met.  38 C.F.R. § 3.344 (2008).  

2.  The criteria for an evaluation greater than 20 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008. The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim. See 
38 C.F.R. § 3.159(b)(1).)

With respect to that portion of the veteran's appeal that 
deals with the restoration of a 20 percent disability 
evaluation, the Board observes that the veteran has not been 
provided with appropriate VCAA compliant notice.  
Notwithstanding the foregoing, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision as to the issue of whether the reduction 
of the evaluation for the veteran's bilateral hearing loss 
disability from 20 percent to 0 percent was proper given the 
favorable resolution below. 

To the extent that the veteran is claim an increased rating 
for his service-connected hearing loss disability, a letter 
addressing the VCAA duty to notify provisions furnished to 
the veteran in June 2006.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such, it 
does not take the form prescribed in that case.  However, the 
Vazquez-Flores decision does not mandate remand by the Board 
for every increased-compensation claim; remand is only 
required where the notice provided was inadequate and not 
otherwise shown to be non-prejudicial.  See also Medrano v. 
Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not 
prohibited from evaluating for harmless error, however, the 
Court gives no deference to any such evaluation, which is 
subject to the Court's de novo review). 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In the June 2006 VCAA letter the veteran was informed that he 
may submit evidence showing that his service-connected 
disability had increased in severity.  This letter 
specifically informed the veteran: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the June 2006 VCAA letter, pages 1-2. 

The Board observes that the Diagnostic Code assigned to the 
veteran's bilateral hearing loss pertains to specific 
audiometric test results.  While the VCAA notice letter did 
not provide at least general notice of that requirement, the 
essential fairness of the adjudication was not affected.  In 
the present case, the veteran had actual knowledge of what 
was necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  See 
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the veteran was 
provided at least general notice of the requirements of 
Diagnostic Code 5276 through the August 2007 SOC.  Although 
this document cannot serve as a notice document, it can serve 
to show actual knowledge on the part of the veteran.  Thus, 
there is no prejudice to him by the Board deciding his appeal 
at this time, and the Board finds that any error in the 
second element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   

Furthermore, in the June 2006 VCAA letter, the RO informed 
the veteran that the rating for his disability can be changed 
if there are changes in his condition and that depending on 
the disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The RO stated that VA 
uses a schedule for evaluating disabilities that is published 
as Title 38, Code of Federal Regulations, Part 4.  The RO 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The RO stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

Finally, the June 2006 letter did provide notice of the types 
of evidence, both medical and lay, including employment 
records, that could be submitted in support of his claims.
 
In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the AOJ also readjudicated the case after the 
notice was provided.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In addition, VA has a duty to assist the veteran in the 
development of the claims.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records and all pertinent postservice 
treatment records.  Furthermore, the veteran was afforded VA 
audiological examinations in July 2006 and August 2007.  The 
Board is aware that these examinations were deemed unusable 
for VA rating purposes by two separate VA examiners.  As 
explained in further detail below, the examiner that 
conducted the July 2006 examiner noted that "even with 
repeated re-instruction, the veteran refused to comply and 
provide accurate pure tone findings."  Similarly, the 
audiologist that conducted the August 2007 audiological 
examination observed that "re-instruction was attempted 
numerous times with no benefit."  

As shown above, the RO made two attempts to assist the 
veteran in his claim by affording him appropriate 
audiological examination to determine the severity of his 
service connected hearing loss.  During both examinations, 
the veteran, despite multiple instructions, failed to provide 
adequate test results that could be used to properly evaluate 
his hearing loss disability.  Consequently, evidence that 
could have been favorable to the veteran's claim could not be 
obtained.  The Court has also held that VA's "duty to assist 
is not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  Thus, the Board finds that the RO 
complied with its duty to assist the veteran by providing 
examinations to determine the severity of his hearing loss.  

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




Rating Reduction 

The veteran asserts that the reduction in the disability 
rating from 20 percent to 0 percent for his service connected 
hearing loss disability, effective September 1, 2007, was 
improper.  After a review of the claims folder, the Board 
finds that his contentions are supported by the evidence and 
a restoration of the 20 percent disability rating is 
warranted.  

Service connection for bilateral hearing loss, evaluated as 
noncompensable (0 percent disabling), was awarded in a May 
2001 rating decision.  Based on audiological findings 
contained in a June 2002 VA examination report, the RO 
increased the veteran's disability evaluation to 20 percent, 
with an effective date of May 24, 2002.

In conjunction with a subsequent claim for an increased 
rating, the veteran was afforded a VA audiological 
examination in July 2006.  Thereafter, the RO issued a March 
2007 rating decision proposing a decreased evaluation for the 
veteran's service-connected bilateral hearing loss.  The 
rating decision which proposed the decreased evaluation 
essentially stated that the basis for the reduction was that 
the veteran's test results, as determined in July 2006, did 
not warrant a compensable rating.  

In May 2007, the RO reduced the veteran's rating to 0 
percent, effective September 1, 2007.  In an August 2007 
Statement of the Case (SOC), the RO asserted that the 
reduction was determined by pairing the veteran's average 
decibel losses from his May 2002 VA audiological examination 
with his speech discrimination scores from his July 2006 and 
August 2007 VA audiological examinations.  

As noted above, a 20 percent rating for service-connected 
bilateral hearing loss was in effect as of May 24, 2002.  
Thus, at the time of the effective date (September 1, 2007) 
of the RO's May 2007 rating decision, the veteran's 20 
percent rating for bilateral hearing loss had been in effect 
for more than 5 years. 

The provisions of paragraphs § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2008). 

In addition to the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b), the Court has held that several general 
regulations are applicable to all rating reduction cases, 
regardless of whether the rating at issue has been in effect 
for five or more years.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be 
addressed in determining whether a rating reduction was 
warranted by the evidence.  First, a rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability."  Second, it must be 
determined whether the examination reports reflecting such 
change were based upon thorough examinations."  Third, it 
must be determined whether the improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, 5 Vet. App. at 
421.

A review of the RO's March 2007 proposed reduction, the RO's 
May 2007 decision, the August 2007 SOC, and the September 
2007 SSOC, shows that the RO appears to have treated the 
reduction of the 20 percent rating as a claim for an 
increased rating.  

Of particular note, the SOC and SSOC phrased the issue solely 
as one of an "evaluation," and the RO failed to include or 
discuss the provisions of 38 C.F.R. §§ 3.105 or 3.344 in its 
March 2007 proposed reduction, the May 2007 decision, the 
August 2007 SOC, and the September 2007 SSOC.  

Notwithstanding any failure on the veteran to full comply 
with audiological testing during the course of the appeal, 
the Court has stated that both decisions by the RO and by the 
Board that do not apply the provisions of 38 C.F.R. § 3.344, 
when applicable, are void ab initio (i.e., at their 
inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992); and Brown v. Brown, 5 Vet. 
App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (where VA reduces the appellant's rating without 
observing applicable laws and regulations the rating is void 
ab initio and the Court will set aside the decision).  

Simply stated, a veteran must be given adequate notice before 
his or her rating is reduced.  Since the rating decision that 
accomplished the reduction of the 20 percent evaluation for 
the veteran's service-connected bilateral hearing loss did 
not appropriate apply the provisions of 38 C.F.R. §§ 3.105 
and 3.344, the reduction is void.  The appropriate remedy in 
this case is a restoration of the 20 percent evaluation 
effective on the date of the reduction.  See Hayes, 9 Vet. 
App. at 73 (improper reduction reinstated effective date of 
reduction).  

The Board finds that the veteran's 20 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 20 percent evaluation for the 
veteran's bilateral hearing loss should be restored.  
Accordingly, the Board finds that restoration of the 20 
percent evaluation for bilateral hearing loss is warranted.


Increased Rating for Bilateral Hearing Loss

As the Board has determined that restoration of a 20 percent 
disability rating is warranted, the remaining issue is 
whether an increased rating, i.e., a rating in excess of 20 
percent, is warranted for the veteran's bilateral hearing 
loss.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2008).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The resolution of this issue involves determining the level 
of acuity in each ear.  As discussed previously, the veteran 
was afforded two VA examinations for the express purpose of 
determining the extent of his bilateral hearing loss.  There 
are no other current audiological findings associated with 
the claims folder.
 
In the report of the July 2006 VA audiological examination, 
the examiner stated that puretone results should not be used 
to evaluate the veteran's bilateral hearing loss.  The 
examiner further stated that, with repeated re-instruction, 
the veteran "refused to comply and provide accurate pure 
tone findings."  However, the examiner's report asserted 
that speech recognition results were significantly better 
than in 2002, and advised that such should be used for rating 
purposes.  Speech audiometry revealed speech recognition 
ability of 86 percent in the right ear and of 88 percent in 
the left ear.

In the report of the August 2007 VA audiological examination, 
the examiner stated that puretone results were unreliable and 
not felt to be valid indicators of true organic hearing.  The 
examiner further stated that re-instruction was attempted 
numerous times with no benefit.  However, the examiner's 
report asserted that speech discrimination abilities were 
assessed using the Maryland CNC would be considered reliable 
for rating purposes for rating purposes.  Speech audiometry 
revealed speech discrimination ability of 88 percent in each 
ear.

The Board observes that both VA audiologists have suggested 
combining the veteran's current speech recognition score with 
prior average pure tone threshold findings obtained during a 
June 2002 examination.  The Board is uncomfortable with such 
action.  VA regulations contemplate that the pure tone 
audiometry testing and controlled speech discrimination 
testing be conducted during the same examination.  "An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test."  38 C.F.R. § 4.85 (emphasis 
added). There is no statutory or regulatory authority to 
combine speech discrimination results from one examination 
with pure tone audiometry results from a different 
examination.  

Despite having appeared for two VA audiological examinations, 
the veteran did provide adequate pure tone findings following 
multiple attempts of instruction by two different examiners 
on two different dates.  As noted above, the duty to assist 
is not a one way street.  See Wood.  The Board finds that the 
veteran's failure to comply with the examination instructions 
can be considered analogous to a failure to report for a VA 
examination.  When a claimant fails to participate in the 
development of his claim by failing to report an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655. 

Even if the veteran's failure to comply with the examination 
instructions were not analogous to a failure to report for 
the examination, a denial of an increased rating is warranted 
as there is no competent evidence that the criteria for a 
higher rating have been met.  Neither the July 2006 nor 
August 2007 examination is adequate for rating purposes; 
thus, the readings contained therein can not be used to 
support a higher rating.  Furthermore, there are no other 
audiological findings that would support an increased rating.  
Accordingly, his claim for an increased rating for bilateral 
hearing loss disability must be denied.  

In reaching this decision, the Board notes that the veteran 
has stated that the August 2007 examination report was 
inaccurate.  He specifically contends that he was only 
reinstructed one time in how to complete the testing.  The 
Board finds this contention to be less than credible.  There 
was no incentive on the part of the examiner to report that 
the veteran was reinstructed multiple times.  Furthermore, 
the fact that the veteran provided unreliable results despite 
multiple attempts at instruction is consistent with the 
findings of a different examination during an earlier 
examination.  Thus, the Board places greater probative value 
on the findings contained in the examination report than the 
veteran's statement that he was only reinstructed once on the 
proper way to perform the testing.    

The Board has considered the recent decision of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2008).  In that case, 
the Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002); 
see also 38 C.F.R. § 3.400 (2008).  Accordingly, the relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.

In this case the veteran filed his increased rating claim on 
June 27, 2006.  Therefore, the relevant time period under 
consideration is from June 2005 to the present.  The question 
to be answered by the Board, then, is whether any different 
rating should be assigned for any period from June 27, 2005 
to the present. 

After a careful review of the record the Board can find no 
evidence to support a finding that the veteran's bilateral 
hearing loss was more or less severe during the appeal 
period.  To reiterate, the claims folder contains only two 
audiological tests during that time, both of which contained 
unreliable results rendering them inadequate for rating 
purposes.  Furthermore, the veteran has not pointed to any 
other competent evidence to support his claim.  Accordingly, 
a rating in excess of the currently assigned 20 percent 
disability rating is not warranted at any time from June 2005 
to the present.  


Extraschedular Consideration

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bilateral hearing loss has been so exceptional or unusual as 
to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
Here, the Board simply does not find evidence which would 
otherwise render impractical the application of the regular 
schedular standards.  Therefore, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  The Court recently held that the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required.  Id.  
See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the manifestations and effects of the veteran's 
hearing loss disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations for his hearing loss 
disability.  Additionally, the evidence does not indicate 
that the effects of his hearing loss disability on his 
ability to work rise to the level of marked interference with 
employment.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence does 
not support the veteran's claim of entitlement to a rating in 
excess of 20 percent for or his service-connected bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied. 


ORDER

As the May 2007 reduction of the veteran's 20 percent rating 
was improper, restoration of the 20 percent rating for 
bilateral hearing loss, effective May 22, 2002, is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.  

A rating in excess of 20 percent for service connected 
hearing loss is denied.   


REMAND

The record reflects that the veteran served as an aircraft 
mechanic on active duty.  The Board notes that the veteran's 
assertions that he was exposed to acoustic trauma, such as 
jet engines, are consistent with the duties and obligations 
of his service.  Furthermore, as a result of this in-service 
acoustic trauma, the veteran has established service 
connection for hearing loss disability and tinnitus.  He 
currently contends that he current has Meier's disease that 
also resulted from in-service acoustic trauma.  In support of 
his claim, the veteran submitted a private treatment record 
dated in June 2006 nothing that he had a balance disturbance 
characteristic of Meier's syndrome and that his veteran's 
Meier's syndrome is possibly a sequelae of acoustic trauma.  

The Board notes that the veteran has not undergone a VA 
examination addressing whether he currently has Meier's 
disease as a result of his in-service acoustic trauma.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  

In this case, the veteran has been diagnosed with symptoms 
consistent with Meier's syndrome.  Additionally, he had 
exposure to acoustic trauma during service.  Furthermore, he 
has presented a medical opinion that indicates that his 
current condition may be associated acoustic trauma.  
However, there is insufficient competent medical evidence to 
make a decision on the claim.  The June 2006 private medical 
statement merely states that there is possible relationship 
between acoustic trauma and Meier's syndrome.  Stating that a 
connection is "possible" is, however, speculative.  Such a 
statement is too vague and speculative to warrant any 
probative weight.  Medical opinions expressed in terms of 
"may" also imply "may" or "may not," and are too speculative 
to establish a plausible claim by themselves.  Because of the 
speculative nature of this opinion, it is insufficient to 
provide a medical nexus in favor of the veteran's claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, a 
medical examination is required.  See McLendon.

Moreover, the Board notes that in order to confirm Meniere's 
syndrome, an electronystagmography test (ENG), which tests 
and evaluates the balance function, must be performed.  A 
review of the claims file reveals that an ENG has never been 
performed.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
Meier's syndrome since his separation 
from active duty.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO/AMC should thereafter schedule 
the veteran for a VA examination at the 
closest possible location to the veteran.  
The examiner should be informed that 
service connection is in effect for 
bilateral hearing loss and tinnitus.

All necessary tests and studies, 
including appropriate ENG testing (if 
deemed appropriate by the examiner), 
should be conducted.  The claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

a.  The examiner is asked to express 
an opinion as to whether the veteran 
currently has Meier's syndrome, and, 
if so, the etiology of the claimed 
disability.

b.  Specifically, the examiner is 
requested to state whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that any 
diagnosed Meniere's syndrome is 
related to any in-service disease or 
injury or the veteran's military 
service in general to include 
exposure to acoustic trauma.

The rationale for all opinions expressed 
should be provided.

3.  The veteran must be given adequate 
notice of the examination, to include the 
consequences of his failure to report 
under 38 C.F.R. § 3.655 (2008).  A copy 
of the examination notification should be 
associated with the claims file.  Failure 
to appear for any scheduled examination 
should be noted in the claims file.

4.  The RO/AMC should ensure that the 
medical report requested above complies 
with this remand, especially with respect 
to the instructions to provide a nexus 
opinion.  If the report is insufficient, 
or if the requested action is not taken 
or is deficient, it should be returned to 
the examiner for correction.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After taking any further development 
deemed appropriate, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


